PER CURIAM.
Darangton Brown appeals following his conviction and sentences for burglary and two violations of probation. We find merit only in his argument that the trial court erred in imposing a $2 cost pursuant to section 943.25(13), Florida Statutes (1993), because it is a discretionary cost that was not announced at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Accordingly, we strike the $2 cost.
Conviction and sentences affirmed; cost stricken.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.